Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00810-CR

                                  Dorothy Jackson HAYNES,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2226
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on December 27, 2018. Neither the brief
nor a motion for extension of time to file the brief was filed. On January 3, 2019, this court
ordered appellant to respond by no later than January 14, 2019, state a reasonable explanation for
failing to timely file the brief, and demonstrate the steps being taken to remedy the deficiency.
See TEX. R. APP. P. 38.8(b)(2). Appellant was advised that failure to provide an adequate
response would result in this appeal being abated to the trial court for an abandonment hearing.
See id. No response was filed.

        Upon further review of the record, it appears the trial court permitted appellant’s counsel
to withdraw on November 2, 2018. It is therefore ORDERED that this appeal is ABATED to the
trial court. See id. The trial court is ORDERED to determine whether appellant desires to
prosecute this appeal and, if appellant is indigent, appoint new appellate counsel. The trial court
is further ORDERED to cause the trial court clerk to file, within thirty (30) days from the date of
this order, a supplemental clerk’s record containing the trial court’s findings regarding
appellant’s indigency and any order appointing new appellate counsel. All filing deadlines are
suspended until further order from this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court